In an action, inter alia, to recover damages for personal injuries, the second fourth-party defendant Selective Insurance Company appeals from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 12, 2001, as denied those branches of its motion pursuant to CPLR 3211 (a) (1) and (7) which were to dismiss the second fourth-party complaint, seeking a judgment declaring that it was obligated to defend and indemnify the defendant third-party plaintiff, second third-party plaintiff, and second fourth-party plaintiff, Raimondo Contracting Corp., in the main action.
Ordered that the order is affirmed insofar as appealed from, with costs.
Issues of fact exist and must be resolved, before the question of the appellant’s obligations can be determined. S. Miller, J.P., Krausman, Goldstein and Rivera, JJ., concur.